Citation Nr: 0420510	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-20 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.

In conjunction with his November 2003 substantive appeal in 
this matter, the veteran raised the issue of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The veteran further noted his contention that the claimed 
hypertension was secondary to PTSD.  These issues are not in 
appellate status and are referred to the RO for any 
appropriate action.


REMAND

In this case, the veteran essentially contends that the 
claimed disabilities had their onset during active duty and, 
as such, warrant entitlement to service connection. 
Specifically, the veteran maintains he developed a skin 
disorder due to exposure to Agent Orange.  

The Board notes that a preliminary review of the record 
discloses that additional development is necessary in the 
current appeal prior to the Board's review.  Testimonial 
evidence presented during a November 2003 hearing indicates 
there are additional treatment records, which have not been 
associated with the claims file.  It is the opinion of the 
Board that an attempt should be made to obtain these medical 
reports. 

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In view of the current state of the record, 
it is the opinion of the Board that further development is 
required.  The record on appeal is deficient in that it lacks 
potentially relevant evidence which could reveal information 
essential to the determination whether relief can be granted 
to the veteran.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 
6 Vet. App. 377 (1994). 

In consideration of the foregoing, the Board has determined 
that further development is warranted in this matter prior 
to the Board's review.  Accordingly, to ensure due process 
and provide the veteran full consideration of his appeal, 
this case is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. for the following action:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159(b) (2003).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO 
should request the veteran to "provide any 
evidence in [his] possession that pertains to 
the claim."  See 38 C.F.R. § 3.159(b).

2.   After securing any necessary release, 
the RO should request the veteran's records 
of medical treatment from Dr. Gigante from 
1993 to the present.

3.  The RO should obtain all treatment 
records from the Hines VA Medical Center for 
any treatment and hospitalization dated from 
1974 to the present.

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative, if one is selected, 
should be furnished a supplemental statement 
of the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran and 
his representative should be afforded the 
applicable time period in which to respond.  

The case should then be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted in this matter.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




